JOHN D. TEMPLETON, Special Judge.
OPINION
Thomas P. Nelson complained in his petition for post conviction relief that he was denied due process of law when convicted of two felonies in Sullivan County and sent to the penitentiary because the foreman of the grand jury that indicted him had been in office six or eight years. The petition argues that this makes the foreman a professional juryman and his actions in connection with the indictments void. The Judge dismissed the petition without an evidentiary hearing and petitioner appealed.
We find no authority holding and can think of no valid reason why a grand jury foreman appointed for two years under T.C.A. 40-1506 is disqualified to serve longer either by reappointment or holding over.
We affirm the judgment.
RUSSELL and OLIVER, JJ., concur.